DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature detection module” in claim 1;
“cooling capacity adjustment module” in claim 2;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	After reviewing the specification, the temperature detection module is not defined, the cooling capacity adjustment module is drawn to an electronic expansion valve or known equivalents (per paragraph [0012] of Applicant’s published specification). 

Claim Rejections - 35 USC § 112
112 1st Statement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 2-13 are rejected based on their dependency to claim 1. 



112 2nd Statement 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “temperature detection module” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the temperature detection module invokes 112f by stating the functional language of detecting temperature, with the generic placeholder of “module” thereby making it unclear what structure constitutes the temperature detection module to perform the function associated with the term.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Regarding claims 11-13, the term “maximum” renders the claims indefinite as the terms are used to qualify the set opening degree of the expansion valve, and the term “maximum” renders this parameter indeterminate. Therefore, the claim and all claims depending therefrom are indefinite with regard to the scope of protection sought thereby. 

	Claims 2-13 are rejected based on their dependency to claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broglia (US2016/0128241).

Regarding claim 8, Broglia teaches a control method of the cooling system according to claim 1, comprising the following steps of:
detecting the temperature in the frequency converter by using the temperature detection module (paragraph [0073]);
if the temperature in the frequency converter is equal to or higher than the switching temperature T (paragraphs [0073]-[0074]).
The following limitations are contingent limitations which are not required to be taught by the art:
if the temperature in the frequency converters is lower than a switching temperature T;
opening the first solenoid valve, closing the second solenoid valve, opening the first cooling loop, and closing the second cooling loop; and
closing the first solenoid valve, opening the second solenoid valve, closing the first cooling loop, and opening the second cooling loop.
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1)).

Regarding claim 9, Broglia teaches a control method of the cooling system according to claim 3, comprising the following steps of:
detecting the temperature in the frequency converter by using the temperature detection module; if the temperature detection module detects that the temperature of the frequency converter is higher than Tb (paragraphs [0073]-[0074]).
The following limitations are contingent limitations which are not required to be taught by the art:
if the temperature in the frequency converter is lower than the switching temperature T
opening the first solenoid valve, closing the second solenoid valve, opening the first cooling loop, and closing the second cooling loop;
controlling an opening degree of the electronic expansion valve according to whether the temperature of the frequency converter exceeds a target temperature range T0 (Ta, Tb) or not, wherein Tb<T; if the temperature detection module detects that the temperature of the frequency converter is within the target temperature range T0, maintaining the opening degree of the electronic expansion valve at a predetermined size; if the temperature detection module detects that the temperature of the frequency converter is higher than Tb, increasing the opening degree of the electronic expansion valve; if the temperature detection module detects that the temperature of the frequency converter is lower than the target temperature range Ta, reducing the opening degree of the electronic expansion valve; and
if the temperature in the frequency converter is equal to or higher than the switching temperature T, closing the first solenoid valve, opening the second solenoid valve, closing the first cooling loop, and opening the second cooling loop.
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1))

Regarding claim 10, Broglia teaches a control method of the cooling system according to claim 5, comprising the following steps of:
detecting the temperature in the frequency converter by using the temperature detection module; if the temperature in the frequency converter is equal to or higher than the switching temperature T (paragraphs [0073]-[0074]).
The following limitations are contingent limitations which are not required to be taught by the art:
if the temperature in the frequency converter is lower than the switching temperature T;
opening the first solenoid valve, closing the second solenoid valve, opening the first cooling loop, and closing the second cooling loop;
closing the first solenoid valve, opening the second solenoid valve, closing the first cooling loop, and opening the second cooling loop;
wherein, an opening degree of the electronic expansion valve is controlled according to whether the temperature of the frequency converter exceeds a target temperature range T0 (Ta, Tb) or not, wherein Tb<T; if the temperature detection module detects that the temperature of the frequency converter is within the target temperature range T0, the opening degree of the electronic expansion valve is maintained at a predetermined size; if the temperature detection module detects that the temperature of the frequency converter is higher than Tb, the opening degree of the electronic expansion valve is increased; if the temperature detection module detects that the temperature of the frequency converter is lower than the target temperature range Ta, the opening degree of the electronic expansion valve is reduced; and
the opening and closing of the third solenoid valve is controlled according to a set temperature T1 of a first frequency converter and a set temperature T2 of a second frequency converter, wherein T2<Ta<Tb<T1<T; if the temperature detection module detects that the temperature of the frequency converter is higher than the set temperature T1 of the first frequency converter, the third solenoid valve is opened, the opening degree of the electronic expansion valve is continuously increased until reaching a maximum opening degree; if the temperature detection module detects that the temperature of the frequency converter is lower than the set temperature T2 of the second frequency converter, the third solenoid valve, and afterwards the operation of the opening degree of the electronic expansion valve is controlled by comparing whether the temperature of the frequency converter exceeds the target temperature range T0 or not.
The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020: “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” .Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606-07 (Fed.Cir.2007). (see NF mailed 02/14/2017 for 14376890 for an example (i.e. claim 1))

Regarding claims 11-13, the claims are drawn to the contingent limitation noted above in claim 10.  

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763